

116 HR 5376 IH: Eliminate Network Distribution of Child Exploitation Act
U.S. House of Representatives
2019-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5376IN THE HOUSE OF REPRESENTATIVESDecember 10, 2019Mr. Gonzalez of Ohio (for himself, Ms. Kuster of New Hampshire, Mr. Reschenthaler, and Mrs. McBath) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to require a provider of a report to the CyberTipline
			 related to online sexual exploitation of children to preserve the contents
			 of such report for 180 days, and for other purposes.
	
 1.Short titleThis Act may be cited as the Eliminate Network Distribution of Child Exploitation Act or the END Child Exploitation Act. 2.Preservation of reports to CyberTipline related to online sexual exploitation of childrenSection 2258A(h) of title 18, United States Code, is amended—
 (1)in paragraph (1), by striking 90 days and inserting 180 days; and (2)by adding at the end the following:
				
 (5)Extension of preservationA provider of a report to the CyberTipline may voluntarily preserve the contents provided in the report (including any comingled content described in paragraph (2)) for longer than 180 days after the submission to the CyberTipline for the purpose of reducing the proliferation of online child sexual exploitation or preventing the online sexual exploitation of children..
			